per curiam:
Samuel Meléndez Martínez fue acusado . ante la Sala de San Juan del Tribunal Superior por un delito ■ de Tentativa de Escalamiento en Primer Grado, consistente en que durante las horas de la nocbe del 1 al 2 de agosto de 1959, en Santurce, P. R., ilegal, voluntaria y maliciosamente .y con la intención de cometer hurto o ratería, trató de pene-trar en la residencia del señor Pedro Acosta Rivera, no ha-biéndolo logrado por la intervención de otras personas. Ce-lebrado el juicio ante jurado, fue convicto del delito que se le imputó y sentenciado a cumplir de uno a cinco años de ■presidio con trabajos forzados.
Apeló ante nos y una vez elevados los autos, designamos al Lie. Eduardo López Dosal para que representara en el re-curso al acusado apelante y le ofreciera la asistencia legal necesaria a fin de que pudiera ejercer plenamente su derecho ■de apelación. No obstante esa designación, el acusado, por ■su propio derecho, presentó un llamado alegato. Poco des-pués, dicho letrado presentó su alegato en apoyo del recurso, -realizando en el mismo una loable labor en favor de su de-fendido. El Procurador General ha contestado ambos ale-fatos.
En el del letrado del acusado-apelante se imputa la co-,misión de dos errores, a saber: (1) la nulidad de la senten-cia por no haberse probado la intención específica de cometer .hurto o ratería, y (2) el haberse trasmitido al jurado cierta instrucción sobre la intención, 
1. Como dijimos en Pueblo v. Palau, 80 D.P.R. 364, 383 (1958) “como condición subjetiva que es, una intención es-*268pecífica se manifiesta por los medios, forma y circunstancias en que se realiza un acto.”
La declaración del testigo principal presentado por El Pueblo, nombrado José Antonio Maldonado, demostró los si-guientes hechos: que dicho testigo en la noche del 1 al 2 de agosto de 1959, en Santurce, P. R., actuaba como celador nocturno de varias residencias, entre las cuales estaba la del señor Pedro Acosta Rivera; que como a las dos y quince minutos de la madrugada del 2 de agosto, estando cerca de esa residencia oyó un perro ladrar; con una linterna eléc-trica alumbró el interior del patio de esa residencia y vio al acusado doblando o “forzando una celosía de una ventana” de tipo Miami, con un pedazo de palo, de una casita de la residencia utilizada para guardar una máquina de lavar y “cosas así”; que entonces llamó a la señora de Acosta y ésta “se levantó y prendió la luz”; que en seguida trató de coger al acusado pero éste se fue corriendo por la calle; en ese momento llegó al sitio la policía en un vehículo y fue enterada por él de lo ocurrido; después de perseguir al acu-sado la policía logró arrestarlo. Con excepción del hecho de observar al acusado forzar la ventana, su declaración fue corroborada por los testimonios de la señora Luz María Bal-drieh de Acosta y por el policía Arturo Pagán. 
Como bien expone El Pueblo en su alegato: “el acusado fue sorprendido en el patio de una residencia que no era la suya (a las dos y cuarto de la madrugada) mientras estaba tratando de forzar una ventana que estaba en buenas condi-ciones antes de esa noche y que estaba doblada después de escaparse el apelante. Éste no explicó su presencia en dicho sitio, sino por lo contrario negó haber entrado al patio. La prueba fue contradictoria y el jurado le dio crédito a la del Pueblo, de la cual pudo claramente el jurado hacer infe-rencias razonables sobre la existencia de una intención es-pecífica de cometer hurto o ratería; Pueblo v. Torres, 81 D.P.R. 678 (1960); Pueblo v. Rivera, 67 D.P.R. 297 (1947) y Pueblo v. Rosado, 79 D.P.R. 25 (1956). 
*269No estimamos necesario que se probara que en la casa cuya ventana fue forzada por el acusado “hubieran bienes con determinado valor pecuniario.” De la prueba resultó que en la misma se guardaban juguetes de una niña de la casa y una máquina para lavar ropas. No estaba vacía como supone el apelante. Se dice en 2 Wharton’s Criminal Lato and Procedure, sec. 439, pág. 63.
“In a prosecution for common law burglary or a statutory redeclaration of common law burglary, it is immaterial that the building or the part of the building where the defendant broke and entered did not contain any property or the property which he sought. This necessarily follows from the fact that the offense is completed at the moment that the defendant breaks and enters, without more, and without regard to whether he carries out his intention.” 
2. La instrucción sobre la intención específica fue tras-mitida correctamente. La encontramos ajustada a derecho, imparcial y, en ciertos aspectos, favorable al apelante.
Los casos de Mize, Landman, Flores, Jones, Miller, Brown y Snyder, (1) todos de California, citados por el letrado del apelante, se refieren a atentados para cometer asesinatos, con excepción del de Flores. Los hemos estudiado detenidamente y en nada abonan su contención sobre nulidad de las instruc-ciones. En la mayoría de ellos se sostuvo que en los casos de tentativa para cometer asesinato no era suficiente la ins-trucción general al jurado de que se presume que toda persona intenta la consecuencia ordinaria de un acto cometido por ella voluntariamente.
El caso ded Flores es uno sobre escalamiento. No hubo prueba directa de la penetración del acusado en la residen-cia de un tal Bandoni en el condado de Fresno. Pero se había ocupado en su poder un reloj y varias monedas que *270faltaron de esa residencia. No dio una razonable explicación de la posesión de esos objetos. La sentencia condenatoria fue confirmada.
Nuestra decisión en Pueblo v. Marchany Santiago, resuelto el 20 de octubre de 1961, sobre tentativa de escala-miento en primer grado, más bien perjudica que favorece al acusado. Allí confirmamos la sentencia y en parte diji-mos:
“Se señala que la prueba fue insuficiente ya que no se de-mostró ‘la intención específica’ de cometer hurto o ratería o cualquier otro delito grave. El testimonio de los testigos de cargo fue al efecto de que los acusados fueron sorprendidos por la ronda policiaca, a la una y media de la madrugada, mien-tras intentaban descerrajar una ventana de un establecimiento conocido con el nombre de ‘Agua Marina’, y que según la de-claración de su propietario había sido debidamente clausurado la noche anterior, a pesar de lo cual la ventana estaba violen-tada, con un listón roto; que al ser sorprendidos, uno de los apelantes se dio a la fuga y el otro fue capturado; que al día siguiente, Marchany le imputó a García ‘que estaba tratando de escalar el establecimiento’ (T.D., pág. 34) y éste permaneció callado y no formuló negativa o protesta alguna. La prueba de la defensa tendió a establecer que ambos acusados estaban guareciéndose de la lluvia en otro negocio llamado ‘Joe’s Bar’ que está localizado cerca del ‘Agua Marina’. En Pueblo v. Rosado, 78 D.P.R. 436, 441 (1955) indicamos que en el delito de escalamiento la intención desempeña un papel de importancia, ‘la determinación de cuya existencia debe dejarse enteramente al juzgador de los hechos’. En el presente caso el jurado diri-mió el conflicto de la prueba en contra de los acusados, y la del Pueblo que indudablemente mereció crédito señala la inten-ción que tuvieron los acusados en la comisión de los hechos del delito que resultó frustrado por la oportuna intervención de los agentes. No debe olvidarse que la intención es una condi-ción subjetiva que sólo se manifiesta por los medios, forma y circunstancias en que se realiza un acto. Pueblo v. Palou, 80 D.P.R. 364 (1952) ; Pueblo v. Tribunal, 74 D.P.R. 838, 855 (1953); Pueblo v. Ramírez, 41 D.P.R. 747 (1931) ; cfr. Pueblo v. Pérez, 48 D.P.R. 725 (1935).”
*271En el alegato preparado por el propio acusado apelante éste también imputa la comisión de dos errores. El primero, en esencia, es igual al que su letrado señala y discute como “Primer Error”, o sea, ausencia de factores en la prueba para establecer la intención específica de cometer hurto o ratería. 
El segundo plantea la improcedencia de una pregunta que le formuló un jurado cuando él declaraba como su pro-pio testigo. Del récord taquigráfico aparece que el acusado declaró como testigo en su propia defensa y que, a preguntas de su abogado, entre otras cosas, expuso:
“. . . Como al cruzar un bloque más, se presentó el ‘jeep’ de la Policía con aquí el Sargento presente, Modesto Ortiz, que me detuvieron. Y trataron de detenerme y yo no me dejé de-tener, no porque había cometido un delito, sino porque yo al mismo tiempo había cometido un delito al pelear con ese hombre [se refería al sereno que lo había sorprendido esa noche] sino yo huía al Policía porque yo estaba cumpliendo una liber-tad bajo palabra que automáticamente yo fuera arrestado y además, ir a perder la libertad bajo palabra, iba a quedar preso de cualquier manera.” T.E. pág. 31.
Luego se le preguntó por su abogado, y contestó, como sigue:
“P. ¿Dice usted que si la policía lo arrestaba usted corría el riesgo de que fuera a cancelársele la libertad bajo pa-labra y finalmente fue arrestado por el policía?
“R. Yo bebía anteriormente y sabía que estaba violando la regla pero no en un caso como ese que mayormente sa-bía que ahí me estaba perjudicando más de la cuenta porque ya era un caso que la Policía tenía que inter-venir obligatoriamente.
“P. ¿Por eso usted corrió?
“R. Corrí.”
En la repregunta, al interrogarle el Fiscal sobre el motivo que tuvo para no decirle al sargento algo sobre lo ocurrido esa noche, contestó:
“No le mencioné; ellos me registraron y no podía men-cionarle que estaba bajo palabra.” — T.E. pág. 36.
Volvió el abogado del acusado a preguntarle: “¿No se lo *272mencionó porque estaba en libertad bajo palabra? y contestó: “Sí, señor.” Poco después uno de los jurados preguntó al acu-sado:
“¿Testigo, por qué delito usted estaba en libertad bajo palabra?”
Contestó:
“Por un delito de Atentado para Cometer Asesinato.”
—T.E. pág. 37.
Sostiene el propio acusado apelante que esa pregunta le perjudicó “y su resultado fue el no haber gozado de una deli-beración imparcial como lo demanda la ley habiendo pesado más el hecho de ser un presidiario en libertad bajo palabra que la prueba escasa aportada por el Ministerio Fiscal.” 
Bajo las circunstancias concurrentes no consideramos ese incidente como motivo para revocar el fallo apelado. Fue el propio acusado, a repetidas preguntas de su abogado, quien trajo a colación, varias veces, el hecho de que se encontraba en libertad bajo palabra. Al sentarse a declarar se convir-tió en un testigo sujeto a las mismas reglas y procedimientos que cualquier otro testigo. Todo el contenido de su decla-ración estaba sujeto a ser aclarado e investigado. Pueblo v. Archeval, 74 D.P.R. 512, 515, 516 (1953). 
Por otro lado estimamos suficiente para sostener el ve-redicto la prueba que antes de esas declaraciones había pre-sentado en su contra El Pueblo. No se trataba de una acu-sación por delito subsiguiente. Para contradecirlo el Fiscal podía ofrecer en evidencia su anterior convicción por un de-lito grave. Cualquier posible perjuicio lo subsanó el juez al dar, entre otras, la siguiente instrucción:
“Naturalmente, habiendo surgido esta cuestión el problema de si él violó o no violó real y efectivamente una de las condi-ciones por la cual estuviera en libertad, si se le canceló o no se le canceló con razón, es un problema distinto completamente del problema que está bajo la consideración de ustedes en el día de hoy. Lo mismo lo que dijo del delito de Atentado para Come-ter Asesinato, es un problema que no está en la consideración de ustedes en el día de hoy. Ustedes deben resolver el caso *273de lo que se le imputa a él de los hechos del 1 al 2 de agosto de 1959, no por otras cosas malas que él haya hecho en otra época de su vida.” T.E. pág. 49.

No consideramos cometidos los errores señalados y dis-cutidos tanto en el alegato del propio acusado apelante como en el de su letrado, por lo que deberá confirmarse la senten-cia apelada.


 People v. Mize, 80 Cal. 41; People v. Landman, 103 Cal. 577; People v. Flores, 86 Cal. App. 235; People v. Jones, 160 Cal. 358; People v. Miller, 2 Cal. 2d 527; People v. Brown, 27 Cal. App. 2d 612, People v. Snyder, 15 Cal. 2d 706.